Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	This Office Action is issued in response to the claims filed on 12/21/2021.
Claims 1-20 are pending in this Office Action.	
Priority
3.	Acknowledgement is made of applicant’s continuation claim of U.S. Application No. 16/681,793, filed November 12, 2019, now U.S. patent 11,233,658, which claims the benefit of U.S. Provisional Application No. 62/886,501, filed August 14, 2019.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/21/2021 has been considered by the examiner except International Search Report in PCT International Application No. PCTUS20/46037, dated November 18, 2020 which is not on file for the instant application or its parent application 16/681,793.
Claim Objections
5.	Claim 15 is objected to because:
a. Limitation “generating multiple key shares of the first private key” (line 6) seems to miss a punctuation mark at the end.
b. Limitation “storing the multiple second encrypted key shares long with an identifier of the user associated with a second encrypted key share in the data storage module,” (lines 13 and 14) lacks proper antecedent basis and should have “;” instead of “,” at the end.
Appropriate corrections are required.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-3, 5, 8-10, 12, 14-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10, 13, 15-17, 20, 21, 1-4, 6 and 7 of U.S. Patent No. 11,233,658 respectively (please see the table below). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5, 8-10, 12, 14, and 16-20 of the instant application are anticipated by claims 8-10, 13, 15-17, 20, 21, 2-4, 6 and 7 of U.S. Patent No. 11,233,658 respectively.  Claim 15 of the instant application is obvious over claim 1 of the patent 11,233,658.  Claim 1 of patent 11,233,658 does not disclose storing the multiple second encrypted key shares along with an identifier of the user associated with a second encrypted key share in the data storage module.  However, Examiner takes Official Notice that storing to keep track of key shares is known in the art.  Therefore, it is obvious to combine the teaching of claim 1 of patent 11,233,658 with storing to keep track of key shares to have a predictable result of storing the multiple second encrypted key shares along with an identifier of the user associated with a second encrypted key share in a storage.

Instant Application 17/557,578
U.S. Patent 11,233,658
1. A method comprising: 


generating, by a device, a first private key and a first public key, the first private key and first public key associated with an electronic account, the device having an associated second private key and second public key; 

generating multiple key shares of the first private key; 


encrypting each of the multiple key shares using the second public key of the device, creating multiple first encrypted key shares, decryptable by the second private key of the device; 





encrypting each of the multiple first encrypted key shares using a user public key, creating multiple second encrypted key shares, decryptable by a user private key associated with the user public key; 




transmitting to each user their respective second encrypted key share; 

transmitting to each user transaction data of an electronic transaction associated with the electronic account; 

signing, with the first public key, the transaction data; 



after a respective second encrypted key share has been decrypted by a user using the user's private key, receiving from multiple users a transaction packet comprising: 

the user's respective first encrypted key share, a copy of the transaction data and a signed copy of the transaction data, signed with the user's respective user private key;


 

decrypting, by the device, the received first encrypted key shares using the second private key of the device, thereby creating a plurality of decrypted key shares having no encryption; 


recreating, using the plurality of decrypted key shares, the first private key associated with the electronic account; 

validating the signed transaction data to determine that the signed transaction data was generated by a particular user; and 

when the transaction data is determined to be signed by each of a predetermined number of users, signing the electronic transaction for the electronic account using the recreated first private key.
8. A method implemented by a system comprising one or more processors, the method comprising: 
generating, by a computing device, a first private key and a first public key pair, the first private key and first public key pair being associated with an electronic account, the computing device having an associated second private key and second public key pair; 
generating multiple key shares of the generated first private key associated with the electronic account; 

encrypting each of the multiple key shares using the second public key of the device, thereby creating multiple first encrypted key shares having a first level of encryption, wherein only the second private key of the device may be used to later decrypt the respective first level of encryption of the multiple first encrypted key shares; 

encrypting each of the multiple first encrypted key shares each using a separate user public key associated with a user, thereby creating multiple second encrypted key shares having a second level of encryption, wherein only a user private key of a key pair associated with the user public key may be used to later decrypt the second level of encryption; 

electronically transmitting to each user their respective second encrypted key share; 

transmitting to each user transaction data of an electronic transaction associated with the electronic account; 

signing, with the first public key, the transaction data; 

approving the electronic transaction associated with the electronic account, comprising: after a respective second encrypted key share has been decrypted by a user using their respective user private key, receiving from multiple users a transaction packet comprising:

the users' respective first encrypted key share having a first level of encryption that may only be decrypted with the second private key of the device, a copy of the transaction data and a signed copy of the transaction data being signed with the user's respective user private key;

decrypting, by the computing device, the received first encrypted key shares using the second private key of the device, thereby creating a plurality of decrypted key shares having no encryption; 

recreating using the plurality of decrypted key shares, the first private key associated with the electronic account; 

validating the signed transaction data to determine that the signed transaction data was generated by a particular user; and 

when the transaction data is determined to be signed by each of a predetermined number of users, then digitally signing the electronic transaction for the electronic account using the recreated first private key.
2. The method of claim 1, wherein generating multiple key shares comprises creating the key shares using Shamir secret sharing technique.
9. The method of claim 8, wherein generating multiple key shares comprises creating the key shares using Shamir secret sharing technique and creating a predetermined number of total key shares.
3. The method of claim 1, wherein transmitting to each user comprises: 

distributing the multiple second encrypted key shares to the respective users associated with the user public keys, wherein the receiving user provides security credentials to later decrypt the multiple second encrypted key share distributed to the user.
10. The method of claim 8, wherein electronically transmitting to each user comprises the operations of: 
distributing the multiple second encrypted key shares to the respective users associated with the separate user public keys wherein the receiving user must provide user security credentials to later decrypt the multiple second encrypted key share distributed to the user.
5. The method of claim 1, further comprising: receiving by the device a copy of two or more encrypted transaction packets, each transaction packet including a different first encrypted key share.
13. The method of claim 12, further comprising the operations of: receiving by the device a copy of two or more encrypted transaction packets, each transaction packet including a different first encrypted key share.
8. A non-transitory computer storage medium comprising instructions that when executed by a system comprising one or more processors, cause the one or more processors to perform operations comprising: 

generating, by a device, a first private key and a first public key, the first private key and first public key associated with an electronic account, the device having an associated second private key and second public key; 

generating multiple key shares of the first private key; 

encrypting each of the multiple key shares using the second public key of the device, creating multiple first encrypted key shares, decryptable by the second private key of the device;





 encrypting each of the multiple first encrypted key shares using a user public key, creating multiple second encrypted key shares, decryptable by a user private key associated with the user public key; 




transmitting to each user their respective second encrypted key share; 

transmitting to each user transaction data of an electronic transaction associated with the electronic account; 

signing, with the first public key, the transaction data; 



after a respective second encrypted key share has been decrypted by a user using the user's private key, receiving from multiple users a transaction packet comprising: 

the user's respective first encrypted key share, a copy of the transaction data and a signed copy of the transaction data, signed with the user's respective user private key; 




decrypting, by the device, the received first encrypted key shares using the second private key of the device, thereby creating a plurality of decrypted key shares having no encryption; 


recreating, using the plurality of decrypted key shares, the first private key associated with the electronic account; 

validating the signed transaction data to determine that the signed transaction data was generated by a particular user; and 

when the transaction data is determined to be signed by each of a predetermined number of users, signing the electronic transaction for the electronic account using the recreated first private key.
15. A non-transitory computer storage medium comprising instructions that when executed by a system comprising one or more processors, cause the one or more processors to perform operations comprising: 

generating, by a computing device, a first private key and a first public key pair, the first private key and first public key pair being associated with an electronic account, the computing device having an associated second private key and second public key pair; 
generating multiple key shares of the generated first private key associated with the electronic account; 
encrypting each of the multiple key shares using the second public key of the device, thereby creating multiple first encrypted key shares having a first level of encryption, wherein only the second private key of the device may be used to later decrypt the respective first level of encryption of the multiple first encrypted key shares; 

encrypting each of the multiple first encrypted key shares each using a separate user public key associated with a user, thereby creating multiple second encrypted key shares having a second level of encryption, wherein only a user private key of a key pair associated with the user public key may be used to later decrypt the second level of encryption; 

electronically transmitting to each user their respective second encrypted key share; 

transmitting to each user transaction data of an electronic transaction associated with the electronic account; 

signing, with the first public key, the transaction data; approving the electronic transaction associated with the electronic account, comprising: 

after a respective second encrypted key share has been decrypted by a user using their respective user private key, receiving from multiple users a transaction packet comprising: 

the users' respective first encrypted key share having a first level of encryption that may only be decrypted with the second private key of the device, a copy of the transaction data and a signed copy of the transaction data being signed with the user's respective user private key: 

decrypting, by the computing device, the received first encrypted key shares using the second private key of the device, thereby creating a plurality of decrypted key shares having no encryption;

recreating using the plurality of decrypted key shares, the first private key associated with the account; 

validating the signed transaction data to determine that the signed transaction data was generated by a particular user; and 
when the transaction is determined to be signed by each of a predetermined number of users, then digitally signing the electronic transaction for the electronic account using the recreated first private key.
9. The non-transitory computer storage of claim 8, wherein generating multiple key shares comprises creating the key shares using Shamir secret sharing technique.

16. The non-transitory computer storage medium of claim 15, wherein generating multiple key shares comprises creating the key shares using Shamir secret sharing technique and creating a predetermined number of total key shares.
10. The non-transitory computer storage of claim 8, wherein transmitting to each user comprises: 


distributing the multiple second encrypted key shares to the respective users associated with the user public keys, wherein the receiving user provides security credentials to later decrypt the multiple second encrypted key share distributed to the user.
17. The non-transitory computer storage medium of claim 15, wherein electronically transmitting to each user comprises the operations of: 
distributing the multiple second encrypted key shares to the respective users associated with the separate user public keys wherein the receiving user must provide user security credentials to later decrypt the multiple second encrypted key share distributed to the user.
12. The non-transitory computer storage of claim 8, wherein the operations further comprise: receiving by the device a copy of two or more encrypted transaction packets, each transaction packet including a different first encrypted key share.
20. The non-transitory computer storage medium of claim 19, further comprising the operations of: receiving by the device a copy of two or more encrypted transaction packets, each transaction packet including a different first encrypted key share.
14. The non-transitory computer storage of claim 8, wherein the operations further comprise: 


receiving by the device an indication whether a user has received the user's second encrypted key share within a predetermined time period; and 

preventing any validation or authorization of any transaction by the user that did not obtain the second encrypted key share within the predetermined time period.
21. The non-transitory computer storage medium of claim 15, further comprising the operations of: 

determining whether a particular user had received their respective second encrypted key share within a predetermined time period; and 

preventing any validation or authorization of any transaction by the particular user that did not obtain the respective second encrypted key share within the predetermined time period.
15. A system comprising: a device, configured to perform operations comprising: 





generating a first private key and a first public key, the first private key and first public key associated with an electronic account, the device having an associated second private key and second public key; 


generating multiple key shares of the first private key



 encrypting each of the multiple key shares using the second public key of the device, creating multiple first encrypted key shares, decryptable by the second private key of the device; 





encrypting each of the multiple first encrypted key shares using a user public key, creating multiple second encrypted key shares, decryptable by a user private key associated with the user public key; 





storing the multiple second encrypted key shares along with an identifier of the user associated with a second encrypted key share in the data storage module, 
transmitting to each user their respective second encrypted key share; 


transmitting to each user transaction data of an electronic transaction associated with the electronic account; 

signing, with the first public key, the transaction data; 

a plurality of user-side applications configured to perform operations comprising: 

after a respective second encrypted key share has been decrypted by a user using the user's private key, receiving from multiple users a transaction packet comprising the user's respective first encrypted key share, a copy of the transaction data and a signed copy of the transaction data, signed with the user's respective user private key; 




wherein the device is further configured to perform operations comprising: 

decrypting, by the device, the received first encrypted key shares using the second private key of the device, thereby creating a plurality of decrypted key shares having no encryption; 


recreating, using the plurality of decrypted key shares, the first private key associated with the electronic account; 

validating the signed transaction data to determine that the signed transaction data was generated by a particular user; and 

when the transaction data is determined to be signed by each of a predetermined number of users, signing the electronic transaction for the electronic account using the recreated first private key.
1. A system comprising one or more processors, and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 

generating, by a computing device, a first private key and a first public key pair, the first private key and first public key pair being associated with an electronic account, the computing device having an associated second private key and second public key pair; 

generating multiple key shares of the generated first private key associated with the electronic account; 


encrypting each of the multiple key shares using the second public key of the device, thereby creating multiple first encrypted key shares having a first level of encryption, wherein only the second private key of the device may be used to later decrypt the respective first level of encryption of the multiple first encrypted key shares; 

encrypting each of the multiple first encrypted key shares each using a separate user public key associated with a user, thereby creating multiple second encrypted key shares having a second level of encryption, wherein only a user private key of a key pair associated with the user public key may be used to later decrypt the second level of encryption; 






electronically transmitting to each user their respective second encrypted key share; 


transmitting to each user transaction data of an electronic transaction associated with the electronic account; 

signing, with the first public key, the transaction data; 

approving the electronic transaction associated with the electronic account, comprising: 

after a respective second encrypted key share has been decrypted by a user using their respective user private key, receiving from multiple users a transaction packet comprising: the users' respective first encrypted key share having a first level of encryption that may only be decrypted with the second private key of the device, a copy of the transaction data and a signed copy of the transaction data being signed with the user's respective user private key:



decrypting, by the computing device, the received first encrypted key shares using the second private key of the device, thereby creating a plurality of decrypted key shares having no encryption; 

recreating using the plurality of decrypted key shares, the first private key associated with the electronic account; 

validating the signed transaction data to determine that the signed transaction data was generated by a particular user; and
 
when the transaction data is determined to be signed by each of a predetermined number of users, then digitally signing the electronic transaction for the electronic account using the recreated first private key.
16. The system of claim 15, wherein generating multiple key shares comprises creating the key shares using Shamir secret sharing technique.
2. The system of claim 1, wherein generating multiple key shares comprises creating the key shares using Shamir secret sharing technique and creating a predetermined number of total key shares.
17. The system of claim 15, wherein transmitting to each user comprises: 

distributing the multiple second encrypted key shares to the respective users associated with the user public keys, wherein the receiving user provides security credentials to later decrypt the multiple second encrypted key share distributed to the user.

3. The system of claim 1, wherein electronically transmitting to each user comprises the operations of: 
distributing the multiple second encrypted key shares to the respective users associated with the separate user public keys wherein the receiving user must provide user security credentials to later decrypt the multiple second encrypted key share distributed to the user.
19. The system of claim 15, wherein the device is further configured to perform operations comprising: receiving a copy of two or more encrypted transaction packets, each transaction packet including a different first encrypted key share.

6. The system of claim 5, further comprising the operations of: receiving by the device a copy of two or more encrypted transaction packets, each transaction packet including a different first encrypted key share.
20. The system of claim 15, further comprising an intermediary service module configured to receive an indication that a user has incurred a predetermined number of unsuccessful attempts to decrypt a second encrypted key share, wherein the intermediary service module is configured to prevent any subsequent validation of authorization of any transaction by the user.
7. The system of claim 1, further comprising the operations of: determining that a particular user has incurred a predetermined number of unsuccessful attempts to decrypt a respective second encrypted key share; and preventing any subsequent validation of authorization of any transaction by the particular user.


35 U.S.C. § 112(f)
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a. “…a device configured to…” and “… the device is further configured to…” in claim 15
b. “… the device is further configured to…” in claim 19
c. “…an intermediary service module configured to…” in claim 20
Therefore, claims 15-20 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation for the cited device: client device, client machine and computer system 1300 in Fig.1 and Fig.13, paragraphs [0005], [0026] and associated text relating to client device, client machine and computer system 1300.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification is devoid of any structure that performs the functions in the claim for limitation “an intermediary service module” that is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




14.	Claim limitation “…an intermediary service module configured to…” in claim 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the functions in the claims. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Allowable Subject Matter
15.	Claims 1-20 are allowable over prior art if overcome all nonstatutory double patenting rejections, being clarified of 112(f) interpretation, overcome the rejections under 35 USC § 112(a), 35 USC § 112(b) and overcome claim objections set forth in this Office action. 
	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 8, and 15: 
a. Christensen et al. (US 20200119908 A1) discloses systems and methods improve systems requiring multiple individuals/entities to hold cryptographic keys (or key parts) in order to perform an action by securely generating and distributing the different keys/key parts in a way that minimizes the possibility of malicious attacks because M of N keys/parts are required and, therefore, collusion between at least M part holders would be required to reconstruct the asset encryption key (and therefore access the asset key) for an unauthorized purpose, while still making them accessible when needed (paragraph [0057]).  These systems and methods are more secure than conventional key splitting because the various parts of the asset encryption key are further encrypted (with a symmetric key and optionally a public key) before distribution to part holders. Therefore, even if the key parts are intercepted, the asset encryption key could only be reconstructed from the Shamir parts with the symmetric key (and the private key corresponding to the public key, if double encryption was used on the key parts). In other words, this extra layer of symmetric encryption (or double encryption with a public key) of the key parts reduces the possibility of a malicious actor reconstructing the asset encryption key because the symmetric key is known only to a part distributor, not the part holders (paragraph [0058]).
	b. Hearn et al. (US 20170352012) discloses a method and system are provided to support a decentralized distributed ledger in which transactions are recorded by parties to the transactions without the use of a blockchain (Abstract).  Signing transaction with a private key of a proposing party and sends the transaction as a proposed transaction to accepting parties in sequence. Each accepting party verifies that transaction has been signed by the proposing party and invokes the contract code of the input states and at least its output state to ensure that the proposed transaction complies with the terms of the contract. Each accepting party then accepts transaction by signing transaction with its private key and sends the accepted transaction to the proposing party. When accepted by all accepting parties, the proposing party submits accepted transaction to a notary. The notary verifies the signatures of accepted transaction, timestamps accepted transaction, ensures that the input states have not yet been consumed, and notarizes the accepted transaction by signing with the notary's private key to generate a notarized transaction. The notary then sends the notarized transaction to the proposing party, who records the notarized transaction and forwards the notarized transaction to the accepting parties, who each record the notarized transaction (paragraph [0042]).
	c. Dewan et al. (US 20100169666 A1) discloses when confidential user information, such as electronic payment transaction information, is input to a computer system through a mechanical keyboard or pointing device, the information may be vulnerable to malware, such as spyware, which may record keystrokes or input coordinates as they are transmitted to or within the computer system (paragraph [0001]). A transaction information may be encrypted, such as with a public key of the merchant or card processor, and may be signed with a private key of the user (paragraph [0101]).
	d. Fletcher et al. (US 20210152371 A1) discloses a method of transferring access to a digital asset. The method comprises receiving a first blockchain transaction from a first participant by each of a plurality of second participants. The first participant has a first private key of a first private-public key pair of a cryptography system, and each participant has a respective first share of a second private key of a second private-public key pair of the cryptography system, and the first blockchain transaction is signed with the first private key. Signature of the first blockchain transaction with the first private key is verified by each second participant. A respective first share is applied to the first blockchain transaction to generate a respective second share of a second blockchain transaction signed with the second private key. Signature with the second private key is possible by means of a first threshold number of second shares and is inaccessible to less than the first threshold number of second shares. The first threshold number of second shares is combined from the first participant and a plurality of the second participants generate the signature (Abstract).

The prior arts of record fail to either disclose or sufficiently suggest the combination features as claimed and arranged by applicant. Although the prior arts of record teach similar aspects of the independent claims 1, 8, and 15, each of these independent claims as a whole is not obvious over these prior arts.  Therefore, independent claims 1, 8, and 15 are allowable over the prior arts of record and dependent claims 2-7, 9-14, and 16-20 are allowable by virtue of their dependence on the independent claims.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH T LE/Examiner, Art Unit 2495